Citation Nr: 0802208	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for anxiety disorder 
(claimed as bipolar disorder).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1975 until 
October 1980.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequent to the October 2002 
rating decision, the claims folder was transferred to the RO 
in Detroit, Michigan.  This case was previously before the 
Board in August 2005 and was remanded for additional 
development.

The veteran appeared before the undersigned Veterans Law 
Judge in June 2005 and delivered sworn testimony at a hearing 
at the RO in Detroit, Michigan.


FINDINGS OF FACT

1.  Chronic heart disability was not shown in service or 
within a year of discharge from service, and the objective 
medical evidence fails to establish a nexus or link between 
current heart disability and the veteran's active service.

2.  A chronic anxiety disorder (claimed as bipolar disorder) 
was not shown in service, and the objective medical evidence 
fails to establish a nexus or link between current 
psychiatric disability and the veteran's active service.


CONCLUSIONS OF LAW

1.  A chronic heart disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  An anxiety disorder (claimed as bipolar disorder) was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2002 and September 2005 the 
veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see August 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.

As no disability rating or effective date will be assigned by 
the Board in this case, there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA treatment records and records from the 
Social Security Administration (SSA).  While records indicate 
that the veteran had previously sought treatment at a VA 
facility in Dallas, Texas, an April 2007 letter from the VA 
North Texas Health Care System noted that no such records 
were obtainable.  VA examinations for a medical opinion 
regarding a possible relationship between the disabilities on 
appeal and the veteran's military service have been 
undertaken.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.


Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be presumed for certain chronic diseases which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Factual background

Service medical records show that in December 1976 the 
veteran related a history of episodes of tachycardia over the 
prior year.  The assessment was click-murmur syndrome.  In 
January 1977 the veteran was examined and underwent an 
echocardiogram, which was normal.  There was no evidence of 
prolapse of the mitral valve.

In February 1977 the veteran complained of difficulty 
sleeping and feeling anxious and nervous.  The assessment 
noted that the veteran's tachycardia was related to anxiety 
rather than on an organic basis.  Librium was prescribed.  A 
treatment record dated later in February 1977 and a record 
dated in March 1977 noted that the veteran had returned 
complaining of anxiety and insomnia.  

A March 1977 service medical record notes that the veteran 
was not qualified for the personal reliability program by 
virtue of chronic anxiety and psychophysiologic reactions.  
In September 1977 the veteran complained of anxiety and 
nervousness secondary to job pressures.  It was noted that 
there was no evidence of psychosis or neurosis.  

An October 1978 record noted the acute onset of tachycardia 
lasting 3-4 hours over the weekend.  The assessment was 
probable tachycardia secondary to anxiety.  A November 1978 
service medical record noted episodes of tachycardia that 
were not considered disabling.

A February 1979 service medical record noted that the veteran 
was suffering from mild situational anxiety reaction 
secondary to job-related factors.  Records dated later in 
February 1979 noted improvement in the veteran's anxiety 
condition.

An August 1979 physical examination noted that the veteran's 
heart was normal.  
On the medical history portion of the August 1979 examination 
the veteran stated that he had palpitations, trouble 
sleeping, and nervousness.

In January 1980 the veteran indicated that his heart was 
acting up.  The impression was benign premature ventricular 
contractions.  A June 1980 record noted cardiac arrhythmias, 
frequent, with significant ventricular ectopy.

In June 1980 and July 1980 the veteran sought additional 
valium as he was still anxious.

In June 1980 the veteran was admitted with a diagnosis of 
premature atrial contractions.  The final diagnoses included 
premature atrial and ventricular beats and an adjustment 
reaction with moderate anxiety.

A September 1980 record noted an impression of situational 
adjustment reaction with psychophysiologic reaction.  It was 
determined that the veteran was psychiatrically fit for duty.

An October 1980 record reflected an assessment of cardiac 
arrhythmias.  

The October 1980 discharge examination report indicated that 
the veteran's heart and psychiatric system were clinically 
evaluated as normal.  A history of tachycardia and anxiety 
were noted.

At an August 2002 VA mental disorders examination, the 
veteran admitted to being depressed and anxious.  The 
diagnoses included anxiety state with avoidance features and 
(Axis II) substance-dependency.  In an October 2003 addendum 
to the examination, the examiner stated (after referencing 
the veteran's relevant service medical records), in pertinent 
part, as follows:

In view of the reported use of illegal 
drugs for 20 years starting with 
discharge and in view of this examiner's 
clinical impression that his current 
symptoms were related to withdrawal from 
the illegal drugs, this examiner feels 
that the anxiety diagnosed in 2002 is not 
in any way related to psychiatric 
problems in the service.

At an August 2002 VA arrhythmias examination, the veteran 
reported that he was not taking any heart medications and 
stated that he felt tired with shortness of breath.  Clinical 
and diagnostic testing revealed a diagnosis of recurrent 
palpitations and missed heartbeat, by history.  It was noted 
that the veteran's heart symptoms were presently asymptomatic 
and that he was not on any cardiac medications.  It was 
further noted that 2D Echo had revealed mild to moderate 
global left ventricular dysfunction and dilated aortic root 
of unknown etiology.  In an October 2003 addendum to the 
examination, the examiner stated, in pertinent part, as 
follows:

Veteran had recurrent episodes of 
palpitations, tachycardia during his 
service period.  He had detailed 
evaluation by cardiologists and as per 
discharge summary, 2D Echo was normal and 
final impression was premature atrial and 
ventricular beats and adjustment disorder 
with moderate anxiety.  Veteran has been 
getting frequent episodes of palpitations 
and missed beats, mostly related to 
anxiety and panic attacks.

It is my opinion that veteran's current 
cardiac conditions "mild to moderate 
global left ventricular dysfunction and 
dilated aortic root" is not likely 
related to his active military service.

In November 2005 records were received from the Social 
Security Administration.  The records contained therein 
consisted almost entirely of VA treatment records, the 
substantial majority of which were dated prior to October 
2003.  Relevant impressions included supraventricular 
tachycardia and bipolar affective disorder in full remission.

Analysis

While a history of tachycardia and anxiety were noted at the 
time of the veteran's separation from service, the October 
1980 discharge examination report noted no chronic heart or 
psychiatric abnormality.  Further, the record contains no 
medical evidence relating current heart or psychiatric 
disability to the veteran's period of service.  Indeed, VA 
examiners have specifically opined that the veteran's current 
heart and anxiety disability were not likely related to 
service.  The Board notes that the veteran has undergone 
multiple cardiological and psychological examinations and 
evaluations, both during and subsequent to service.  
Nevertheless, there is no medical evidence or opinion 
indicating that the veteran has heart or psychiatric 
disability related to service.

Since the medical evidence of record fails to indicate that 
the veteran experienced chronic heart or psychiatric 
disability during service, within a year of discharge from 
service, or that current heart or psychiatric disability is 
related to service, service connection for heart disability 
and anxiety disability is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the disabilities on appeal, and the 
veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for heart disability is denied.

Service connection for anxiety disorder (claimed as bipolar 
disorder) is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


